Citation Nr: 1216313	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel





INTRODUCTION

The claimant/appellant alleges he had recognized service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decisional letter by the Manila RO that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit that is the matter before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881   (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 
1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in his April 2009 claim for benefits, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the appellant's service, he is not prejudiced by VA's failure to timely [He received notice in January 2012] notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO twice sought certification of the appellant's military service and advised him of what documents he could submit to assist in the matter.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  On a form received in December 2010, the appellant marked the appropriate lines to indicate that he had enclosed additional evidence; and that he will submit additional evidence with the understanding that he had 60 days from the date of the statement to make the submission and that if no evidence was received within that time frame, his case would be forwarded to the Board for a decision.  He has not identified/submitted any evidence suggesting that another re-certification of his service/nonservice is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Factual Background

In April 2009, the appellant applied for one-time payment from the Filipino Veterans Equity Compensation Fund.  He indicated he had active service as a Recognized Guerilla, and listed his name [as stated on p. 1]; his date of birth as July [redacted], 1928; his place of birth as Gapan, Nueva Ecija, Philippines; and the unit in which he served as 1st Anderson Bn. E. Company.  He also provided the names of his spouse, father, and mother.  He did not provide service number or identify dates of alleged service.  See April 2009 VA Form 21-4138.

Attached were the following:

* A photocopy of pages from the appellant's passport.

* A photocopy of the appellant's identification card from the Republic of the Philippines, Department of Finance, Bureau of Internal Revenue.

* A photocopy of an automated teller machine (ATM) Card Application Form.

* An April 2009 certification from the Philippine Veterans Affairs Office (PVAO) that [the appellant] is a veteran of World War II/Philippine Revolution who served with E. Co. 1st Bn. Anderson's Command as a PVT with approved claim for old age pension filed at the PVAO under RA 6948.  The document notes that the appellant was a Recognized Guerilla.

* Photocopies of the appellant's Certificate of Naturalization.

In September 2009, the RO submitted to the National Personnel Records Center (NPRC) for certification of service the appellant's name, date of birth, place of birth, alleged dates of service (April 1942 to June 1946), and names of parents and spouse.  NPRC was requested to furnish a completed AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 30, 1946.  It was noted that the appellant's name was listed in file # 1 of a Reconstructed Recognized Guerilla Roster (RRGR) maintained at the RO.  In October 2009, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2010, the appellant submitted the following additional documents: 

* A photocopy of his VA identification card.

* Photocopies of letters from the United States of America Embassy in Manila, Philippines regarding U.S. Passport information for newly naturalized veterans; and regarding passport photographs.

* An August 1985 certification from the Philippine Veterans Affairs Office (PVAO) that states that [the appellant] served with E. Co. 1st Bn. Anderson's Command (recognition date of January 9, 1945 and revised recognition date of July 3, 1942); and that his name is listed in the Approved Revised Reconstructed Guerilla Roster of 1948.

* A photocopy of a January 1986 Certification by Captain Corrado C. Ignacio, Jr., Assistant Adjutant General, that the appellant was listed in the Approved Revised Reconnected Guerilla Roster of E Co., 1st Bn, Anderson with recognition on January 9, 1945 and with a revised date of recognition on July 3, 1942.  

Duplicate copies of the aforementioned documents were received in March 2010.

In January 2012, the RO sought re-certification of the appellant's service from NPRC.  NPRC was asked to indicate whether the additional information warranted a change in the prior negative certification of service.  The following information was provided to the NPRC:

The appellant's name
Additional names: the appellant's name without a middle initial
Service number: [redacted]
Date of birth: July [redacted], 1928
Place of birth: Gapan, Nueva Ecija, Philippines
Father's name 
Mother's name
Spouse's name
Date entered active duty: July 3, 1942
Date separated from active duty: January 9, 1945
Branch of service: Guerilla, 1 Anderson Bn E. Co.

The RO also forwarded for the NPRC's review the following: a statement from the Veteran dated in November 2010; certifications from PVAO dated in August 1985 and April 2009; Certification from the Adjutant General dated in January 1986; and photocopy of the appellant's VA identification card.  Based on the foregoing information, in January 2012, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

C.  Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department. 38 C.F.R. § 3.203(c).

The appellant has not submitted any document that meets the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA twice sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  Based on the information provided by the appellant and documents submitted, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The Board notes the appellant's argument (in his notice of disagreement) in which he asserted that his claim should be granted based on evidence of his United States Citizenship (and not solely based on NPRC findings).  He states that when he had applied for citizenship, he submitted the August 1985 Certification from the PVAO and the January 1986 certification issued by the Office of the Assistant Adjutant General.  He asserts that the aforementioned documents lead to his citizenship.  However, the law (outlined above) is quite specific regarding the types of documents VA may accept as proof of qualifying service; documentation of U.S. citizenship and a VA identification card are not among the types of evidence specified by regulation as sufficient to establish veteran status.   Certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend such findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The appellant has not provided any further evidence (since the January 2012 recertification of nonservice) that would warrant a request for yet another re-certification of his service/nonservice by the service department, and VA must abide by the service department's January 2012 certification.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund. Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

The appeal to establish veteran status for the appellant and his entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


